DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 20, 30 and 39 are objected to because of the following informalities: Claims recites “WUR”  Claims 29 and 36 recite “BSSID” and “SSID”
When an abbreviation appears for the first time, a full word or phrase which stands for the abbreviation needs to be included. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 22-27, and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150181507 A1) in view of Huang (US 20200280918 A1)

Re: Claim 20
Park discloses a communication apparatus (See Park Fig. 16, [0177] the wireless device 1600 may be an STA), comprising: a receiver, which, in operation, receives: 
(See Park Fig. 16, [0178] The wireless device 1600 includes a processor 1620, a memory 1640, and an RF (Radio Frequency) unit 1660)
a Discovery element that indicates a discovery channel used for transmission of a Discovery frame from an access point (AP); 
See Park Figs. 7/9, [0101] The first AP, second AP, and third AP may transmit a discovery frame through the first channel 710 . . . The discovery frame is transmitted before the beacon frame is transmitted to the STA, so that the STA may previously detect that the AP is present on the corresponding channel.
AP count information that indicates a number of APs which transmit Discovery frame(s); and  (See Park Table 2:  a discovery frame 905 including Neighbor AP information on other AP operating on current channel)
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 
NOTE: Also See Fig. 9 with [0121].
NOTE: Table 4 discloses further details on Neighbor AP information (See [0114] and [0115]).  The information that indicates a number of APs which transmit discovery frame is not “count” information.  However, the information includes list of APs as disclosed in Table 4, and the AP count information may be determined from the list of APs. 
the Discovery frame on the discovery channel; and 
See Park Figs. 7/9, [0121] The STA may receive a discovery frame 905 transmitted from the first AP on the first channel.
control circuity, which is coupled to the receiver and which, in operation, (See Park Fig. 16, [0180] The processor 1620 implements functions, processes, and/or methods as proposed herein) scans the discovery channel based on the AP count information.  (See Park Fig. 9, [0139] the neighbor AP information contains the information on the target AP, the STA may be aware that the target AP is present on the current channel.  In case the target AP is present on the current channel, the STA need not shift the scanning channel)
See Park Fig. 9, [0120] It is assumed in FIG. 9 that the STA performs scanning through a plurality of frequency channels (first channel 910, second channel 920, and third channel 930). 
Park does not appear to explicitly disclose WUR.
In a similar endeavor, Huang which discloses a communication apparatus, comprising: a receiver, which, in operation, receives: 
(See Huang Fig. 1A, [0027]: the station 1030 comprises a WUR receiver (WURx) capable of receiving and processing WUR packets)
a WUR Discovery element that indicates a WUR discovery channel used for transmission of a WUR Discovery frame from an access point (AP); (See Huang Figs. 1B-1D, [0058]: The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame)
See Huang Fig. 1F, [0073] the STA 1550 receives a WUR Discovery frame 1100 with ID1 1572 and channel information 1310 from AP 1510.  The STA 1550 receives a WUR Discovery frame 1100 with ID3 1574 and channel information 1310 from AP 1530.
the WUR Discovery frame on the WUR discovery channel; and 
See Huang Fig. 1A, [0048]: station 1010 may transmit WUR Discovery frame 1100 to the WURx of the station 1030. [0027]: the station 1010 is an access point (AP)
control circuity, which is coupled to the receiver and which, in operation, scans the WUR discovery channel.
See Huang [0032]: The WURx may scan a particular channel designated for advertisement of services or the WURx may switch between channels periodically to scan multiple channels for transmissions of WUR Discovery frames.
Note, Park and Huang are analogous art because both are directed to scanning discovery frame (See Park [0008] and Huang Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park invention by employing the teaching as taught by Huang to provide the limitation.  The motivation for the combination is given by Huang which effectively saves power for communication apparatus.

Re: Claim 22
Park in view of Huang discloses wherein the WUR AP count information is included in the WUR Discovery element.  
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 

Re: Claim 23
Park in view of Huang discloses wherein the WUR Discovery element comprises at least one WUR AP information field of which each WUR AP information field corresponds to each of at least one WUR discovery channel; 
See Huang Fig. 1D [0058]: The station 1010 may include channel information in the discovery frame 1100 for each of the channels in the channel information field 1310. 
wherein the at least one WUR discovery channel is indicated by a WUR Operating Class field and a WUR Discovery Channel field, 
See Huang Fig. 1D [0058]: the format of channel information field 1310 conforms to the operating class and channel field as defined in 9.4.1.22 of IEEE 802.11-2016.
each field included in the corresponding WUR AP information field; and 
See Huang Fig. 1D [0058]: The station 1010 may include channel information in the discovery frame 1100 for each of the channels in the channel information field 1310. 
The motivation for the combination is given by Huang which provides compact data format for information transmission and reduces network bandwidth usage.
wherein the number of APs is represented by a WUR AP count field in the WUR AP information field.  
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 

Re: Claim 24
Park in view of Huang discloses wherein the WUR AP count information is included in the WUR Discovery frame.  
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 

Re: Claim 25
Park in view of Huang discloses wherein the WUR Discovery element is included in at least one of a Beacon frame or a Probe Response frame.  
See Huang [0049] Other types of WUR frames (e.g., WUR beacon frames and WUR wake-up frames) may include one or more of the fields depicted in FIG. 1B. 
The motivation for the combination is given by Huang which provides compact data format for information transmission and reduces network bandwidth usage.

Re: Claim 26
Park in view of Huang discloses wherein when the WUR Discovery element is included in the Beacon frame, 
NOTE: See the rejection of Claim 25.
the control circuitry periodically receives the Beacon frame from the AP. 
See Huang [0039] The AP may transmit a beacon frame periodically.
The motivation for the combination is given by Huang which provides compact data format for information transmission and reduces network bandwidth usage.

Re: Claim 27
Park in view of Huang discloses wherein the control circuitry, in operation, periodically receives the WUR Discovery frame from the AP.  
See Park Fig. 7, [0103] The STA may receive the discovery frame 705 transmitted from the first AP on the first channel 710, . . .  The STA, in case the discovery frame transmission interval 750 of the first AP elapses, may re-receive a discovery frame 707 transmitted from the first AP.

Re: Claim 29
Park in view of Huang discloses wherein the WUR Discovery element includes a bitmap field that indicates the presence of a BSSID field and a Short-SSID.  
See Park [0101]: The discovery frame may contain identifier information (SSID, BSSID) of an AP that transmits the discovery frame. 
NOTE: Also See [0070].  
Also See Huang Figs. 1B-1D, [0052] Referring again to FIG. 1B, the Address field 1110 may comprise a value that is at least a partial ID of the ID 1140.  The ID 1140 may be a ID for the station 1010 such as a basic service set identifier (BSSID)  . . . a hashed value of a service set identifier (SSID) for the station 1010
The motivation to combine is given by Huang which provides compact data format for the discovery frame and reduces network bandwidth usage.

Re: Claim 30
Park in view of Huang discloses an access point (See Park Fig. 16, [0177]: the wireless device 1600 may be an AP), comprising: signal generation circuitry, which, in operation, generates: 
(See Park Fig. 16, [0178] The wireless device 1600 includes a processor 1620, a memory 1640, and an RF (Radio Frequency) unit 1660)
a WUR Discovery element that carries information of a WUR discovery channel used for transmission of a WUR Discovery frame; 
WUR AP count information that indicates a number of APs which transmit WUR Discovery frame(s) on the WUR discovery channel; and 
the WUR Discovery frame to be transmitted on the WUR discovery channel; and 
a transmitter, which is coupled to the signal generation circuitry and which, in operation, transmits the WUR Discovery element, the WUR AP count information, and the WUR Discovery frame.  
NOTE: See the rejection of Claim 20.  

Re: Claim 31
Park in view of Huang discloses wherein the transmitter periodically transmits the WUR Discovery frame on the WUR discovery channel.  
See Park Fig. 7, [0103] The STA may receive the discovery frame 705 transmitted from the first AP on the first channel 710, . . .  The STA, in case the discovery frame transmission interval 750 of the first AP elapses, may re-receive a discovery frame 707 transmitted from the first AP.

Re: Claim 32
Park in view of Huang discloses wherein the WUR discovery channel is indicated by a WUR Operating Class field and a WUR Discovery Channel field, each field included in the WUR Discovery element; and 
See Huang Fig. 1D [0058]: the format of channel information field 1310 conforms to the operating class and channel field as defined in 9.4.1.22 of IEEE 802.11-2016.
The motivation for the combination is given by Huang which provides compact data format for information transmission and reduces network bandwidth usage.
wherein the number of APs which transmit the WUR Discovery frame(s) on the WUR discovery channel is represented by a WUR AP count field in the WUR Discovery element.  (See Park Table 2:  a discovery frame 905 including Neighbor AP information on other AP operating on current channel)
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 
NOTE: Also See Fig. 9 with [0121].


Re: Claim 33
Park in view of Huang discloses wherein the WUR Discovery element is included in at least one of a Beacon frame or a Probe Response frame.  
NOTE: See the rejection of Claim 25.

Re: Claim 34
Park in view of Huang discloses wherein when the WUR Discovery element is included in the Beacon frame, the transmitter periodically transmits the Beacon frame.  
NOTE: See the rejection of Claim 26.

Re: Claim 35
Park in view of Huang discloses wherein the WUR discovery channel used to transmit the WUR Discovery frame is selected from all possible WUR channels.  
See Park Fig. 7, [0103] The STA may receive the discovery frame 705 transmitted from the first AP on the first channel 710, and the STA may sequentially receive a discovery frame transmitted from the second AP and a discovery frame transmitted from the third AP.
NOTE: Also See Huang [0058]: This channel information may allow the WURx to indicate to the PCR of the station comprising the WURx (e.g., station 1030), the 20 MHz channel on which the station 1030 can receive additional information from the station 1010.
NOTE: Also See [0083] and [0073]

Re: Claim 36
Park in view of Huang discloses wherein the WUR Discovery element includes a bitmap field that indicates the presence of a BSSID field and a Compressed SSID.  
NOTE: See the rejection of Claim 29.

Re: Claim 37
Park in view of Huang discloses wherein WUR Discovery elements transmitted by neighboring access points are used to compile the information of WUR discovery channels used by the neighboring access points.  
See Park [0125] FIG. 10 discloses a method of sharing information between an AP operating on a current channel and an AP operating on other channel. [0127]: and information on each AP may be transmitted and shared with other APs between the plurality of APs
NOTE: As disclosed in the rejection of Cliams 20 and 30, information 840 on a neighbor AP is used for scanning purposes.

Re: Claim 38
Park in view of Huang discloses wherein the WUR Discovery element contains at least one WUR AP information field that carries information of APs that transmit WUR Discovery frames on a particular WUR Discovery channel, 
(See Huang Figs. 1B-1D, [0058]: The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame)
The motivation for the combination is given by Huang which provides compact data format for information transmission and reduces network bandwidth usage.
each of the WUR AP information field including a WUR AP count field which represents a number of APs listed in the WUR AP information field.  
See Park Fig. 8, [0111] Referring to FIG. 8, a discovery frame may include discovery frame interval information 800, beacon frame transmission time information 810, BSS load information 820, neighbor AP information 830, and information 840 on a neighbor AP on other channel. 

Re: Claim 39
Park in view of Huang discloses receiving: a WUR Discovery element that indicates a WUR discovery channel used for transmission of a WUR Discovery frame from an access point (AP); 
WUR AP count information that indicates a number of APs which transmit WUR Discovery frame(s); and 
the WUR Discovery frame on the WUR discovery channel; and 
scanning the WUR discovery channel based on the WUR AP count information.   
NOTE: See the rejection of Claim 20. 


Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Huang as applied to Claim 1 above, and further in view of WATERS (US 20120063340 A1)

Re: Claim 21
	Park in view of Huang discloses wherein the control circuitry, in operation, continues to scan the WUR discovery channel if the number of APs is equal to or greater than two, 
See Park [0139] the neighbor AP information contains the information on the target AP, the STA may be aware that the target AP is present on the current channel.  In case the target AP is present on the current channel, the STA need not shift the scanning channel.
Park in view of Huang does not appear to explicitly disclose else the control circuitry, in operation, scans another WUR discovery channel or terminates scanning.  
In a similar endeavor, WATERS discloses wherein the control circuitry, in operation, continues to scan the WUR discovery channel if the number of APs is equal to or greater than two, 
See WATERS [0059] The scan of the current channel is complete if all or a predetermined percentage of the APs on the channel have been identified.  If not complete, then scanning of the channel continues in block 304. 
NOTE: if number of APs on the channel is equal or greater than two, scanning continues until all APs on the channels are identified.
else the control circuitry, in operation, scans another WUR discovery channel or terminates scanning.  
See WATERS [0031] The scanner 204 may also determine, prior to initiation of a scan, the identities of APs proximate to the wireless device 102 using a particular channel. . . The scanner 204 can apply the information to determine when all APs on each channel have been identified, allowing the scanner 204 to terminate the scan prior to the expiration of a scheduled scanning interval.
NOTE: Also See Claim 16 re changing the WLAN channel used in the scanning based on . . . all APs on the previously scanned WLAN channel being identified;
Note, Park in view of Huang and WATERS are analogous art because both are directed to access point scanning (See Park [0008] and WATERS Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park in view of Huang invention by employing the teaching as taught by WATERS to provide the limitation.  The motivation for the combination is given by WATERS which effectively saves power during access point scanning.


Claim 28 is  rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Huang as applied to Claim 1 above, and further in view of PUJARI (US 20190141620 A1)

Re: Claim 28
Park in view of Huang discloses herein the control circuitry, in operation, scanning of WUR discovery channels to the WUR discovery channel indicated in the WUR Discovery element.  
See Park Fig. 9, [0120] It is assumed in FIG. 9 that the STA performs scanning through a plurality of frequency channels (first channel 910, second channel 920, and third channel 930). 
Park in view of Huang does not appear to explicitly disclose wherein the control circuitry, in operation, limits scanning of WUR discovery channels to the WUR discovery channel indicated in the WUR Discovery element  (Emphasis added).
In a similar endeavor, PUJARI discloses wherein the control circuitry, in operation, limits scanning of WUR discovery channels to the WUR discovery channel indicated in the WUR Discovery element.  
See PUJARI [0026]: The code is additionally operable to scan one or more wireless frequency channels of only the selected subset of wireless frequency channels. 
Note, Park in view of Huang and PUJARI are analogous art because both are directed to access point scanning (See Park [0008] and PUJARI Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park in view of Huang invention by employing the teaching as taught by PUJARI to provide the limitation.  The motivation for the combination is given by PUJARI which effectively saves power during access point scanning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644